FILED
                             NOT FOR PUBLICATION                             JUN 09 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KARL D. CHROMY,                                   No. 10-35190

               Plaintiff - Appellant,             D.C. No. 1:08-cv-00514-CL

  v.
                                                  MEMORANDUM *
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Owen M. Panner, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Karl D. Chromy appeals pro se from the district court’s judgment dismissing

for lack of jurisdiction his action seeking review of an alleged final decision by the

Commissioner of the Social Security Administration and from the order addressing


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
postjudgment motions. To the extent that we have jurisdiction, it is under 28

U.S.C. § 1291. We dismiss in part and affirm in part.

      We lack jurisdiction to review the underlying judgment because Chromy’s

notice of appeal was filed more than sixty days after entry of judgment. See Fed.

R. App. P. 4(a)(1)(B); United States ex rel. Haight v. Catholic Healthcare W., 602

F.3d 949, 953 (9th Cir. 2010) (dismissing untimely appeal for lack of jurisdiction).

The postjudgment motions did not toll the time to appeal from the judgment. See

Fed. R. App. P. 4(a)(4)(A) (listing tolling motions); Munden v. Ultra-Alaska

Assocs., 849 F.2d 383, 386 (9th Cir. 1988) (explaining that we will not “strain to

characterize artificially” a postjudgment motion “merely to keep the appeal alive”).

      To the extent that Chromy challenges the district court’s order addressing his

postjudgment motions, his contentions are unpersuasive.

      Chromy’s remaining contentions are also unpersuasive.

      DISMISSED in part; AFFIRMED in part.




                                          2                                     10-35190